DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”, “determination unit”, “detection unit”, “control unit”, and “measuring unit” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
acquisition unit – paragraph [0041]; 
determination unit – paragraph [0038]; 
detection unit – paragraph [0035]; 
control unit – paragraph [0025]; 
measuring unit – paragraph [0033], counter 90, counting time.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagami (US 2014/0029043).
(1) regarding claim 1:
Nagami ‘043 discloses an apparatus (paragraph [0019], MFP 100) for receiving power supply from a power source (paragraph [0023], connected to a power source), the apparatus comprising: 
an acquisition unit configured to acquire switch information indicating whether a power switch is in an on state from a storage unit provided in the power source (paragraph [0031], where the switch state is acquired from the storage unit of the power source, paragraphs [0082]-[0083], where the state of the power supply is stored therein); and 
a determination unit configured to make a determination whether to limit processing based on a user instruction based on the acquired switch information (paragraphs [0040]-[0044], where the amount of power supply is limited based on what the user instruction is. The device is in a power saving state until a user instruction arrives).

(2) regarding claim 9:
Nagami ‘043 further discloses wherein the power switch is a tactile switch which issues an electrical signal by being pressed (paragraph [0022], where the power switch is pushed by the user an electrical signal is generated).

(3) regarding claim 10:


(4) regarding claim 11:
Nagami ‘043 further discloses wherein processing based on a user instruction is printing processing based on image data (paragraph [0061], where based on a user instruction the MFP performs a printing operation).

(5) regarding claim 12:
Nagami ‘043 further discloses wherein in a case where a body storage unit of the apparatus stores switch information indicating that the power switch is in the on state, the determination unit determines whether to limit processing based on a user instruction based on the acquired switch information (paragraphs [0040]-[0044], where the amount of power supply is limited based on what the user instruction is. The device is in a power saving state until a user instruction arrives).

(6) regarding claim 13:
Nagami ‘043 further discloses further comprising the power source (paragraph [0031], where the power supplied is included).

(7) regarding claim 14:


(8) regarding claim 20:
The limitations are similar to those treated in claim 11 and are met by the same references as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagami (US 2014/0029043) in view of Ohhashi (US 2015/0195417).
(1) regarding claim 8:
Nagami ‘043 discloses all the subject matter as described above except wherein the power source is a lithium-ion battery.
However, Ohhashi ‘417 teaches wherein the power source is a lithium-ion battery (paragraph [0023], where lithium-ion battery can be selected as a power source of an MFP).
Having a system of Ohhashi ‘417 reference and then given the well-established teaching of Nagami ‘043 reference, it would have been obvious to one having ordinary .

Allowable Subject Matter
Claims 2-7 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 2 and 15 disclose the unique and distinct limitations of “a control unit configured to operate the apparatus without limitation on processing based on a user instruction in a case where power is supplied from a first external power source different from the power source and the power switch is in the on state, wherein the determination unit makes the determination based on the switch information in a case where power is supplied from the auxiliary power source”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claims 3-7 depend on claim 2 and claims 16-19 depend on claim 15 respectively, therefore a similar analysis applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.